DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 1, 2019; January 30, 2020; March 21, 2020; September 30, 2020; November 24, 2020; January 28, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Many non-patent literature documents mentioned in the IDS filed on August 1, 2019 have not been attached and therefore have not been reviewed. They are crossed out in the IDS. Please attach the corresponding documents in order for them to be reviewed. 
Claim Objections
Claim 10 is objected to because of the following informalities: "wherein the controller canister occupies a greater volume of the enclosure than the expansion canister" in lines 15, 16 should be removed because it has already been stated in lines 11, 12. Appropriate correction is required.
Furthermore, “cannister” should be spelled “canister”. Please fix this in all of the claims that this appears. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claims 21, 22, 24, 25, 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 22, 25, 26 of the patent of U.S. Application # 16/262,906 (Reference Application) in view of Baba (US 2010/0082874).		Claim 21 of the instant application differs from claim 21 of the Reference Application in that the instant application claims "a bus interface switch", and the Reference Application claims “a switch”. Even though the Reference Application does not claim “a bus interface switch” it would have been obvious to one of ordinary skill in the art to incorporate the PCI-e switch 40 in fig. 1 of Baba (US 2010/0082874) in order to provide fast connectivity between the components within the enclosure. 	Claim 21 of the instant application differs from claim 21 of the Reference Application in that the instant application claims "a host interface to communicate with the host", and the Reference Application claims “a host interface to communicate with a connected host”. However, “a connected host” of the Reference Application is narrower in scope and therefore reads on “the host” of the instant application.	Claim 21 of the instant application differs from claim 21 of the Reference Application in that the instant application claims "wherein the expansion canister does not include a host interface to communicate with the host", and the Reference Application claims “wherein the expansion canister does not include a host interface”. Despite this difference the Reference Application clearly states “a host interface to communicate with a connected host” in an earlier line of the claim.
Claims 28-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28, 29, 31-33 of the patent of U.S. Application # 16/262,906 (Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Application include substantially all of the limitations of the claims of the instant application.	Claim 28 of the instant application differs from claim 28 of the Reference Application in that the instant application claims "a bus interface", and the Reference Application claims “a switch”. Even though these terms are not identical, a “switch” is a type of “bus interface” and therefore reads on it and is interchangeable.	Claim 28 of the instant application differs from claim 28 of the Reference Application in that the instant application claims "a first host interface to communicate with the host", and the Reference Application claims “a host interface to communicate with a connected host”. However, “a connected host” of the Reference Application is narrower in scope and therefore reads on “the host” of the instant application.
Claims 34, 35, 37-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 34, 35, 38, 39 of the patent of U.S. Application # 16/262,906 (Reference Application) in view of Baba (US 2010/0082874).		Claim 34 of the instant application differs from claim 34 of the Reference Application in that the instant application claims "a host interface to communicate with the host", and the Reference Application claims “a host interface to communicate with a connected host”. However, “a connected host” of the reference patent is narrower in scope and therefore reads 	Claim 38 of the instant application is the same as claim 38 of the Reference Application.
	Claim 39 of the instant application is the same as claim 39 of the Reference Application.
Allowable Subject Matter
Claims 23, 27, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to Applicant overcoming the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 23 (“wherein the expansion canister has an expander with a first connector to connect to another controller cannister and a second connector to connect to another expansion cannister”) in combination with all of the limitations of claim 21, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 27 (“wherein the controller canister and the expansion canister each have an upper end and a lower end with respect to a vertical orientation in which the controller canister and the expansion canister are stacked, wherein a printed circuit board of the controller canister is positioned at the upper end of the controller canister and a printed circuit board of the expansion canister is positioned at a lower end of the expansion canister”) in combination with all of the limitations of claim 21, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 36 (“wherein the expansion canister has an expander with a first connector to connect to another controller cannister and a second connector to connect to another expansion cannister”) in combination with all of the limitations of claim 34, are believed to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Monday – Friday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835February 6, 2021
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835